                Case 3:21-cr-00612-DMS Document 22 Filed 04/19/21 PageID.28 Page 1 of 5
...


       1
       2
       3                                                                      APR 1 9 2021
       4                                                                CLERK~.   o,s7RicrCOuRr
                                                                   _aySOUTHERN DISTRICT
                                                                                 -      OF CALJFORNIA

       5                                                                                      OEP!,.J]Y

       6

       7
                                      UNITED STATES DISTRICT COURT
       8
                                    SOUTHERN DISTRICT OF CALIFORNIA
       9
      10
                UNITED STATES OF AMERICA,                     Case No.: 21CR0612-DMS
      11
      12                                 Plaintiff,           FINDINGS OF FACT AND
                     V.                                       ORDER OF DETENTION
      13
      1411 JESUS MORALES-SANCHEZ,

      15   11                           Defendant.
      16   II




      17            In accordance with Title 18 U.S.C. § 3142(±) of the Bail Reform Act of 1984 (18
      18 II U.S.C. § 3141, et seq.), a bond hearing was held on March 17, 2021, to determine whether
      19 II Defendant, JESUS MORALES-SANCHEZ, should be held in custody pending trial on the
      20 II grounds that he is a flight risk. Assistant United States Attorney Rosario Gonzalez appeared
      21 II on behalf of the United States. Attorney Sandra Lechman appeared on behalf of the
      22 II Defendant.
      23            Based on the evidence proffered by the United States and the Defendant, the Pretrial
      24 II Services Officer, and the Complaint issued against the Defendant on December 16, 2020 by
      25 II this Court, the Court concludes that the following facts establish by a preponderance of the
      26 II evidence that no condition or combination of conditions required will reasonably assure the
                                         .
      2711 appearance of the Defendant.
      28



                                                          1
           Case 3:21-cr-00612-DMS Document 22 Filed 04/19/21 PageID.29 Page 2 of 5



 1                                                  I
 2                                        FINDINGS OF FACT
 3           A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4 II           1.    The Defendant is charged in Criminal Complaint No. 20MJ10072-RBM
 511 (Criminal Case No. 21CR0612-DMS) with the importation of 960 grams (2.11 pounds) of
 611 a mixture and substance containing a detectable amount of methamphetamine, in violation
 7 II of Title 21, U.S.C., §§ 952 and 960. Therefore, probable cause exists to believe the
 8 II Defendant committed the charged offense.
 9   II         2.    The charged offense is an offense for which a maximum term of imprisonment
10 II of 10 years or more is prescribed in the Controlled Substances Act (21 U.S.C.§ 801, et seq.).
11 II Therefore, there arises a presumption that no condition or combination of conditions will
1211 reasonably assure the appearance of the Defendant as required. See, 18 U.S.C. § 3142(e).
13 II           3.    The offense carries a maximum sentence of life.         See, 21 U.S.C. §
14 II 960(b)(l)(H). According to the United States Sentencing Guidelines, the Base Offense
15 lllevel is 30. See, USSG § 2Dl.l(c)(5). Assuming the Defendant's criminal history score
16 11 places him in Criminal History Category I, see, US SG § 4A 1.1, the sentencing range for the
17 II Defendant is 97-121 months in prison.
18 II        B. Weight of the Evidence Against the Defendant (18 U.S.C. §3142(g)(2)):
19              1.    On December 13, 2020 at approximately 5: 10 p.m., Jesus MORALES-Sanchez
20 II (MORALES), a U.S. Citizen, applied for entry into the United States at the Calexico,
2111 California West Port of Entry via the pedestrian primary lanes. MORALES was carrying a
2211 Bluetooth speaker and was instructed by U.S. Customs and Border Protection Officer
23 II (CBPO) E. Lozano to place the Bluetooth speaker onto the x-ray machine. CBPO E.
2411 Lozano, the X-Ray Examiner, detected two (2) anomalies inside the Bluetooth speaker.
25 II CBPO E. Lozano referred MORALES to secondary inspection.
2611            2.    While in secondary inspection, CBPO C. Gonzalez obtained a negative
27 II customs declaration from MORALES and asked MORALES where he was headed, at
28 II which time MORALES said he was going home to Calexico, California. CBPO C. Gonzalez
          conducted a pat-down search of MORALES, which yielded negative results for contraband.
        Case 3:21-cr-00612-DMS Document 22 Filed 04/19/21 PageID.30 Page 3 of 5


 1 II CBPO C. Gonzalez requested Canine Enforcement Officer (CEO) San Bartolome and his
 211 Human Narcotic Detection Dog (HNDD) screen the Bluetooth speaker. CEO San
 3 II Bartolome and his HNDD screened the Bluetooth speaker and the HNDD alerted to the
 4   II Bluetooth speaker for the presence of narcotics.
 511         3.    Upon further inspection of the Bluetooth speaker by CBPO C. Gonzalez, two
 611 (2) packages containing a crystal-like substance were recovered from inside the Bluetooth
 711 speaker. CBPO J. Aguilar field-tested the crystal-like substance using the GEMINI device.
 811 The substance tested positive for methamphetamine and the total weight of the two (2)
 9 11 packages was 960 grams (2.11 pounds).
10 II        4.    MORALES was charged with violation of Title 21, United States Code
1111 sections 952 and 960 for Importation of a Controlled Substance and was issued a Notice to
12 II Appear dated March 5, 2021 at 8:00 a.m. On March 5, 2021, MORALES failed to appear
13 II for his initial appearance and a bench warrant was issued for his arrest. MORALES was
14 subsequently arrested on March 16, 2021 based on the outstanding warrant for his failure
15 to appear.
1611     C. History and Characteristics of the Defendant (18 U.S.C. § 3142(G)(3)):
17           1.    Though the Court acknowledges this is the least important factor, the weight
18 II of the evidence is strong against Defendant including the fact that there is probable cause
19 II to believe Defendant committed the charged offense.
20           2.    Defendant is a resident of Mexico.
21           3.    Defendant is currently transient.
22 II        4.    Defendant has a lack of community ties to the United States.
23           5.    Defendant is currently unemployed.
24           6.    Defendant appears to have an extensive substance abuse problem according to
25 11 the information in the Pretrial Services Report.
26 II        7.    Defendant has a history of failing to appear in the instant matter. Defendant
2711 failed to appear for his court appearance after he was given a Notice to Appear for March
28 115, 2021.
        Case 3:21-cr-00612-DMS Document 22 Filed 04/19/21 PageID.31 Page 4 of 5


 1      D. Nature and Seriousness of Danger Posed by Release (18 U.S.C. § 3142(g)(4):
 2           The government proffered no evidence to suggest that release of the Defendant
 3 II would pose a danger to any person or the community. Defendant has no prior criminal
 411 history, however, Defendant failed to appear for his initial appearance in this case on March
 5115, 2021.
 6                                                ll
 7                                REASONS FOR DETENTION
 811        A. There is probable cause to believe that Defendant committed the offense charged
 911 in Criminal Complaint No. 20MJ10072-RBM (Criminal Case No. 21CR0612-DMS)with
10 II the importation of 960 grams (2.11 pounds) of a mixture and substance containing a
1111 detectable amount ofmethamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.
12 II      B. Defendant faces a substantial period of time in custody if convicted of the offense
13 II charged in the Complaint. Therefore, he has a strong motive to flee.
14 II      C. Defendant has not rebutted the presumption, based upon the Court's findings, that
15 II no condition or combination of conditions will reasonably assure the appearance of the
16 II Defendant at future court proceedings.
17                                                III
18                                             ORDER

19          IT IS HEREBY ORDERED that Defendant be detained pending trial in this matter.
20          IT IS FURTHER ORDERED that Defendant be committed to the custody of the
2111 Attorney General or his designated representative for confinement in a corrections facility
22 II separate, to the extent practicable, from persons awaiting or serving sentences or being held
23 II in custody pending appeal. The Defendant shall be afforded reasonable opportunity for
24 II private consultation with counsel.
25          II

26          II

27          II

28          II
           Case 3:21-cr-00612-DMS Document 22 Filed 04/19/21 PageID.32 Page 5 of 5


 1              While in custody, upon order of a court of the United States or upon the request of an
 2 II attorney for the United States, the person in charge of the correctional facility shall deliver
 3 II Defendant to the United States Marshal for the purpose of an appearance in connection with
 411 a court proceeding or any other appearance stipulated to by defense and government
 5 11 counsel.
 6              THIS ORDER IS ENTERED WITHOUT PREJUDICE.



                                                   ~
 7              IT IS SO ORDERED.
 8
                DATED:    ~
 9                                                     U.S. MAGISTRATE JUDGE

10.... Preparedby:
11
     II
12 RANDY S. GROSSMAN
   .. Acting United States Attorney
13

14 11      h4aU6
1511 Rosario Go
                    tff1'11-
                    ~al
          Assistant U.S. Attorney
16
17 II cc:       Sandra Lechman
                Counsel for Defendant
18
19
20
21
22
23
24
25
26
27
28
